UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7413


WILLIAM DEATON,

                  Plaintiff – Appellant,

          v.

OFFICER JOHN DOE, a/k/a Officer Thomas; LT JOHN DOE, a/k/a
Lt Clauson; LT JOHN DOE, a/k/a Lt Vetter; SGT JOHN DOE;
JANE DOE, Nurse; JANE DOE, Nurse; SGT JANE DOE; SGT JANE
DOE; OFFICER JOHN DOE; OFFICER JOHN DOE; OFFICER JOHN DOE;
JOHN DOE, Nurse; LEXINGTON COUNTY DETENTION CENTER; LCDC
MEDICAL PROVIDER; JOHN DOE, Maintenance Supervisor, sued in
their individual and official capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    G. Ross Anderson, Jr., Senior
District Judge. (2:15-cv-00276-GRA-MGB)


Submitted:   January 19, 2016               Decided:   January 29, 2016


Before NIEMEYER, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Deaton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William        Deaton       appeals    the      district         court’s        orders

dismissing     his    42        U.S.C.    § 1983     (2012)         complaint       without

prejudice for failure to comply with a court order, and denying

reconsideration.           We    have    reviewed       the    record      and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.           Deaton v.       Officer       John      Doe,     No.

2:15-cv-00276-GRA-MGB           (D.S.C.    June    24    &    Aug.    4,    2015).         We

dispense     with    oral       argument    because          the    facts     and       legal

contentions    are    adequately         presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           2